Citation Nr: 0429899	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  02-22 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for left 
spontaneous pneumothorax.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to tobacco 
use.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and February 2001 rating 
decisions of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

In a May 1948 rating decision, the RO granted service 
connection for left spontaneous pneumothorax, effective from 
November 1947.  

In August 2002, the veteran presented testimony regarding his 
increased evaluation claim before a Decision Review Officer.  
The transcript of the hearing is associated with the claims 
folder and has been reviewed. 

The veteran requested the opportunity to present further 
testimony in support of his claims at a personal hearing 
before a Veterans Law Judge sitting in Washington, D.C.  Such 
a hearing was scheduled for May 2003.  The veteran was 
notified of the scheduled time and place at his current 
address of record but failed to appear for the hearing.  When 
an appellant elects not to appear at the prescheduled hearing 
date, the request for a hearing will be considered to have 
been withdrawn.  38 C.F.R. § 20.702(d) (2004).  His claim 
will thus be adjudicated without further delay based upon all 
the evidence presently of record.

The issue of a compensable evaluation for left spontaneous 
pneumothorax is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The veteran filed his service connection claim for COPD, 
secondary to tobacco use after June 9, 1998.  

3.  The veteran is service-connected for left spontaneous 
pneumothorax.

4.  COPD was not shown to have been present during the 
veteran's military service or to be otherwise related to his 
active service; his service-connected pneumothorax did not 
contribute substantially or materially to the onset of COPD 
or result in any measurable increase in its severity. 

5.  The claim of service connection for COPD does not involve 
sufficient medical complexity or controversy to require an 
expert medical opinion.  


CONCLUSIONS OF LAW

1.  Service connection for COPD as secondary to tobacco use 
is precluded by law.  38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R. § 3.300 (2004).

2.  COPD was not incurred in or aggravated by service and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.310(a), 20.901 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letters dated in August 2001 and September 2002, the RO 
advised the veteran of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his service connection claim, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The May 2000 and February 2001 rating decisions and the 
November 2002 statement of the case (SOC), collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his service connection claim.  The November 2002 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains VA treatment records relevant to 
the period on appeal.  The claims folder also consists of a 
January 1948 letter from the personnel office of the Navy to 
the Metropolitan Life Insurance Company.  

In an April 2001 letter, the veteran's representative 
requested an independent medical examination (IME) based on a 
May 2000 VA examination and medical opinion.  Since that 
time, the Board notes that the veteran underwent an 
additional examination in September 2002.  The Board finds 
that an IME is not necessary as the September 2002 VA 
examination was fully adequate and addressed the issue of 
service connection for COPD as it relates to the veteran's 
service-connected pneumothorax.  In the Board's judgment, the 
claim of service connection for COPD does not involve 
sufficient medical complexity or controversy to require an 
expert medical opinion.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.901 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service Connection for COPD.

The veteran asserts that his COPD was caused by his tobacco 
use during his period of active military service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 2002).  However, 
the Board notes that recently passed legislation prohibits an 
award of service connection for death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  See 38 U.S.C.A. § 1103 (West 2002); 38 
C.F.R.§ 3.300 (2004).  This section applies only to claims 
filed after June 9, 1998, it  defines tobacco products to 
include cigarettes.  38 C.F.R. § 3.300(a) (2004).  As the 
veteran in the present case filed his service connection 
claim secondary to tobacco use in May 2000, this provision 
will affect the disposition of this appeal.

In an April 2001 statement, the veteran's representative 
acknowledged that the veteran's claim secondary to tobacco 
use was filed after June 9, 1998, and should therefore be 
denied.  The Board is bound by the laws enacted by Congress, 
and in the present case there is no legal basis to award 
entitlement to secondary service connection for COPD based on 
the veteran's cigarette smoking in service.  Because the 
veteran filed his claim of entitlement to secondary service 
connection for COPD after June 9, 1998, it must be denied 
pursuant to 38 C.F.R. § 3.300.

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. § 1112 (West 2002), or 38 C.F.R. §§ 3.307, 
3.309 (2004).  See 38 U.S.C.A. § 1103(b); 38 C.F.R. 
§ 3.300(b)(2) (2004).  

In a February 2003 statement, the veteran's representative 
suggested a relationship between the veteran's COPD and 
service-connected pneumothorax.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2004).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In this case, there is no evidence showing that the veteran's 
COPD was otherwise incurred in or aggravated by service.  
While there is objective evidence showing that the veteran 
currently has COPD, there is no medical evidence of record 
suggesting that direct service connection is warranted on the 
theory that the veteran's COPD developed during his military 
service.  The veteran's service medical records show no 
treatment for COPD nor does the veteran contend that he was 
diagnosed with COPD during his period of active service.  It 
was first exhibited many years after service discharge.  

COPD has also not been shown to be proximately due to, or the 
result of, the veteran's service-connected pneumothorax.  The 
examiner who conducted both the May 2000 and September 2002 
VA respiratory examinations, opined that while the service-
connected pneumothorax might have mildly contributed to the 
current COPD, the veteran's heavy cigarette smoking was the 
main contributor to the COPD.  The examiner explained that 
the contribution of pneumothorax to the COPD was likely to be 
small because the veteran had complete expansion of the lung 
following the 1947 collapse, and a long period of time had 
elapsed between the occurrence of pneumothorax and the COPD 
diagnosis.  The examiner concluded that a more specific 
determination regarding the contribution of the service-
connected pneumothorax to the veteran's COPD could not be 
made without resorting to speculation.  

As discussed above, service connection can only be granted 
for that portion of the disability that is due to the 
service-connected disability.  See Allen, supra.  The VA 
examiner has been unable to identify any measurable 
additional disability that can be attributed to the service-
connected pneumothorax without resort to speculation.  The 
tenor of his report, i.e., that any contribution to the onset 
of COPD was likely to be small, suggests that the service-
connected disability did not contribute substantially or 
materially to cause COPD, and at best, casually shared in 
producing COPD.  This does not equate to a proximate cause of 
the disability.  

The Board acknowledges the veteran's belief that his COPD is 
related to his service-connected pneumothorax.  The veteran, 
however, is not competent to render a medical opinion 
regarding the etiology of his disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).  

In summary, the Board concludes that there is no basis to 
establish a link between COPD and military service, except by 
the veteran's use of tobacco products.  The evidence largely 
attributes the veteran's COPD to his tobacco use.  Further, 
since his service-connected pneumothorax did not contribute 
substantially or materially to the onset of COPD or result in 
any measurable increase in its severity, service connection 
for COPD secondary to service-connected pneumothorax is not 
warranted.


ORDER

Service connection for COPD is denied.


REMAND

The veteran asserts that his service-connected left 
spontaneous pneumothorax warrants a compensable evaluation.  
The RO rated such disability under Diagnostic Code 6843, 
which pertains to traumatic chest wall defects, such as 
pneumothorax or hernia and provides criteria for rating the 
resulting level of restrictive lung disease.  See 38 C.F.R. 
§ 4.97 (2004).  

As the veteran's COPD is not service-connected, the Board 
must determine whether the veteran's current respiratory 
impairment, as documented by pulmonary function testing (PFT) 
conducted in May 2000 and January 2002, is attributable to 
his service-connected pneumothorax, and if so, to what 
extent.  As such, in order to rate the veteran's service-
connected pneumothorax under Diagnostic Code 6843, the Board 
finds that an additional examination is necessary in order to 
clarify the severity of the service-connected pneumothorax.  
See 38 C.F.R. § 3.159(c)(4) (2004).  


Accordingly, this case is REMANDED to the RO for the 
following development

1.  The veteran should be afforded a VA 
respiratory examination to determine the 
current nature and severity of the 
service-connected pneumothorax.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should specifically review the 
service medical records, the May 2000 VAX 
report and PFT, the January 2002 PFT, and 
the September 2002 VAX report.  All tests 
and studies deemed helpful by the 
examiner, to include a PFT, should be 
conducted in conjunction with the 
examination.  The PFT should contain the 
full range of results necessary to rate 
the disability under the current 
diagnostic criteria (FEV-1, FEV-1/FVC, 
DLCO (SB), maximum oxygen consumption).  
The results of the pulmonary function 
tests post-drug or inhalation therapy 
must be reported.  The presence or 
absence of cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or outpatient oxygen 
therapy should also be documented.  See 
38 C.F.R. § 4.97, Diagnostic Code 6843.

The examiner should then express an 
opinion as to the degree of respiratory 
impairment caused by service-connected 
pneumothorax versus non-service-connected 
COPD.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's increased 
rating claim taking into account any 
newly obtained evidence.  All applicable 
laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



